Exhibit 10.10

PAR PETROLEUM CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Effective June 12, 2014)



--------------------------------------------------------------------------------

PAR PETROLEUM CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

PREAMBLE

The Par Petroleum Corporation Directors’ Deferred Compensation Plan (the “Plan”)
is an unfunded compensation plan for the non-employee members of the board of
directors of Par Petroleum Corporation (the “Board”). Terms not defined herein
shall have the meaning provided such term under the Par Petroleum Corporation
2012 Long Term Incentive Plan (effective December 20, 2012) (the “Incentive
Plan”).

ARTICLE I

DEFINITIONS

Section 1.01 Administrator. The term “Administrator” means the full Board.

Section 1.02 Beneficiary. The term “Beneficiary” means, for a Participant, the
individual or individuals designated by that Participant in the last Beneficiary
Designation Form executed by that Participant to receive benefits in the event
of that Participant’s death.

Section 1.03 Cash Participation Account. The term “Cash Participation Account”
means the bookkeeping account maintained by the Company for each Participant
reflecting cash Compensation amounts deferred under this Plan (as adjusted from
time to time).

Section 1.04 Change in Control. The term “Change in Control” shall have the
meaning as provided in the Incentive Plan except that the determination of
whether an event constitutes a Change of Control for purposes of this Plan shall
be made in accordance with its definition under Section 409A of the Code and the
regulations and other guidance thereunder, and shall not involve the exercise of
any discretionary authority by the Board or the Company.

Section 1.05 Code. The term “Code” shall mean the Internal Revenue Code of 1986,
as amended and all applicable regulations and rules thereunder.

Section 1.06 Common Stock. The term “Common Stock” has the meaning of Stock as
defined in the Incentive Plan.

Section 1.07 Company. The term “Company” means Par Petroleum Corporation, a
Delaware corporation.

Section 1.08 Compensation. The term “Compensation” means for each Participant in
any Plan Year the total amount of remuneration (including retainers and meeting
fees) for services as a Director to be paid to that Participant by the Company
in that Plan Year.

Section 1.09 Director. The term “Director” means each non-employee member of the
Board.

Section 1.10 Effective Date. The term “Effective Date” means June 12, 2014.



--------------------------------------------------------------------------------

Section 1.11 Forms. The term “Forms” means the forms used by the Company for
Plan operation and shall include the following:

(a) Enrollment Form. The term “Enrollment Form” shall be the form on which a
Participant designates the amount and type (i.e. cash or Common Stock) of
Compensation to be deferred under the Plan and how the Participant’s
Participation Account shall be distributed.

(b) Beneficiary Designation Form. The term “Beneficiary Designation Form” means
the form on which a Participant designates the Participant’s Beneficiary.

Section 1.12 Participant. The term “Participant” means any individual who
fulfills the eligibility requirements contained in Article II of this Plan.

Section 1.13 Participation Account. The term “Participation Account” means the
Cash Participation Account and/or the Phantom Stock Participation Account, as
applicable. A Participation Account is a bookkeeping account and is not required
to be funded in any manner.

Section 1.14 Phantom Stock. The term “Phantom Stock” means a unit of measurement
equivalent to one (1) share of Common Stock, with none of the attendant rights
that a Company stockholder has with respect to a share of Common Stock,
including, without limitation, the right to vote such share and the right to
receive dividends or other distributions thereunder.

Section 1.15 Phantom Stock Participation Account. The term “Phantom Stock
Participation Account” means the bookkeeping account maintained by the Company
for each Participant reflecting Common Stock Compensation deferred under this
Plan (as adjusted from time to time) and deemed to be invested in Phantom Stock
consistent with Article III. The Phantom Stock Participation Accounts are
established solely for accounting purposes and shall not require a segregation
of any Company assets.

Section 1.16 Plan. The term “Plan” means the plan embodied by this instrument as
now in effect or hereafter amended.

Section 1.17 Plan Year. The term “Plan Year” means the calendar year.

ARTICLE II

PARTICIPATION IN THE PLAN

Section 2.01 Eligibility. As of the Effective Date, all Directors shall be
eligible to become Participants in this Plan.

Section 2.02 Deferral Amounts.

(a) Amount of Deferral. The amount of Compensation to be deferred in a Plan Year
shall be designated by each Participant in the Enrollment Form executed by that
Participant for that Plan Year and returned to the Administrator before the
beginning of the Plan Year to which it relates and in no event later than
December 31 before the Plan Year to which it relates. For the Plan Year during
which a person first becomes eligible to become a Participant, the Company shall
provide the Participant the opportunity to make a special election for such Plan
Year with respect to the Compensation paid in such Plan Year and paid after the
date on which the person becomes an eligible Participant by completing and
returning to the Administrator an Enrollment Form no later than 30 days after
becoming a new Participant. A new deferral election must be made with respect to
each Plan Year.

 

2



--------------------------------------------------------------------------------

(b) No Changes. Any election by a Participant to defer Compensation with respect
to a particular Plan Year may not be revoked, modified or suspended after the
start of that Plan Year, except to the extent permitted under Code Section 409A
thereunder.

(c) Crediting of Deferral. The following rules govern the crediting of the
deferral of Compensation under this Plan:

(i) Compensation deferred by a Participant shall be specified in the Enrollment
Form for each Plan Year.

(ii) For purposes of the allocations described in Article III, the amount of any
Compensation deferred hereunder shall be credited to a Participant’s Cash
Participation Account and/or Phantom Stock Participation Account, as required by
Article III, on the day, but for the deferral, the deferred Compensation would
have been paid.

(d) Date of Payout of a Participant’s Participation Account. Each Participant
must, prior to the start of each Plan Year, elect the date on which his or her
Participation Account attributable to deferrals in a particular Plan Year will
be distributed. Accordingly, the Participant shall make a separate distribution
election with respect to each Plan Year by following the procedures described
below and by satisfying such additional requirements as the Administrator may
determine. In the Enrollment Form a Participant may elect to have his or her
Participation Account distributed following one or more of the following
distribution events: (A) the earlier of the date of the Participant’s death or
the Participant’s separation from service, or (B) the earlier of the date
specified by the Participant in his or her Enrollment Form or the date of the
Participant’s separation from service. Under distribution option (B), above, the
date specified must be least 24 months after the date the initial deferral
election for that Participation Account is filed. All distributions will be made
in a lump sum.

(e) Re-deferral Election. A Participant may change the distribution election in
effect for Plan Year Participation Account by submitting that change to the
Administrator in writing. Such election shall become effective only if:

(i) The re-deferral election is made at least twelve (12) months before the
original distribution date;

(ii) The distribution date for the re-deferred amounts is at least five years
later than the original distribution date; and

(iii) The re-deferral election will not take effect for at least twelve
(12) months after the re-deferral election is made.

 

3



--------------------------------------------------------------------------------

For purposes of this subsection (e) all payments, including installment
payments, shall be treated as separate payments to the extent permitted under
Section 409A of the Code.

(f) Default Rule. If a Participant fails specify a date in an Enrollment Form,
amounts credited to the Participant’s Participation Account shall automatically
be distributed in a single lump sum within 60 days following the date on which
the Participant separates from service within the meaning of Code Section 409A.

(g) Change in Control. In the event of a Change in Control, all Participant
Participation Accounts shall be paid in a cash lump sum within 30 days of the
date of the Change in Control.

ARTICLE III

PARTICIPATION ACCOUNTS

Section 3.01 Deferral of Compensation. All cash Compensation deferred hereunder
shall be credited to the Participant’s Cash Participation Account and all Common
Stock Compensation deferred hereunder shall be credited in Phantom Stock to the
Participant’s Phantom Stock Participation Account.

Section 3.02 Cash Participation Account. Any monies credited to a Participant’s
Cash Participation Account shall not be credited with interest or any form of
earnings. At the end of the deferral period elected by the Participant, the
Company, consistent with Section 2.02, shall pay the Participant in cash the
value of the Participant’s Cash Participation Account in a lump sum.

Section 3.03 Phantom Stock Participation Account. An amount of Phantom Stock
equal to the number of shares of Common Stock Compensation deferred hereunder
shall be credited to a Participant’s Phantom Stock Participation Account. The
number of shares of Phantom Stock allocated to the Participant’s Phantom Stock
Participation Account shall be adjusted by the Administrator, as it deems
appropriate in its discretion, in the event of any subdivision or combination of
shares of Common Stock or any stock dividend, stock split, reorganization,
recapitalization, or consolidation or merger of the Company, as the surviving
corporation, or if additional Common Stock or new or different stock or other
securities of Company or any other issuer are distributed with respect to shares
of Common Stock through a spin-off or other extraordinary distribution, as if
such Phantom Stock were shares of Common Stock; provided that in all events such
adjustment shall only be made if permitted by and in accordance with Code
Section 409A. At the end of the deferral period elected by the Participant, the
Company, consistent with Section 2.02, shall issue the Participant shares of
Common Stock equal to the number of shares of Phantom Stock credited to the
Participant’s Phantom Stock Participation Account on the date of such payment in
a single payment.

ARTICLE IV

DEATH BENEFITS

If a Participant dies prior to the commencement of the Participant’s benefits
under Article II, the Beneficiary of that Participant, as determined pursuant to
the last Beneficiary Designation Form executed by that Participant, shall
receive the balance contained in his Participation Account in cash and/or in
Common Stock, as applicable, in a single payment within 60 days following the
Participant’s death.

 

4



--------------------------------------------------------------------------------

ARTICLE V

ADMINISTRATION

Section 5.01 Delegation of Responsibility. The Board may delegate duties
involved in the administration of this Plan to such person or persons whose
services are deemed by it to be necessary or convenient.

Section 5.02 Payment of Benefits. The amounts allocated to a Participant’s
Participation Account and payable as benefits under this Plan shall be paid
solely from the general assets of the Company. The Plan is unfunded. Any
Compensation paid in Common Stock deferred under this Plan and converted into
Phantom Stock shall, on the date on which such deferred Common Stock is to be
distributed pursuant to this Plan, converted back into Common Stock and be paid
in Common Stock pursuant to the plan, agreement or arrangement under which such
Compensation was paid; provided, however, fractional shares shall not be issued
to a Participant but the value of such fractional share shall be paid in cash.
No Participant shall have any interest in any specific assets of the Company
under the terms of this Plan. This Plan shall not be considered to create an
escrow account, trust fund or other funding arrangement of any kind or a
fiduciary relationship between any Participant and the Company. The Companies’
obligations under this Plan are purely contractual and shall not be funded or
secured in any way.

Section 5.03 Administration. Except as otherwise provided in the Plan, the Plan
shall be administered by the Administrator, which shall have the final authority
to adopt rules and regulations for carrying out the Plan, and to interpret,
construe, and implement the provisions of the Plan.

Section 5.04 Liability. Any decision made or action taken by the Company, the
Administrator, or any employee of the Company or any of its subsidiaries,
arising out of or in connection with the construction, administration,
interpretation, or effect of the Plan, shall be absolutely discretionary, and
shall be conclusive and binding on all parties. Neither the Administrator, the
Company nor a member of the Board and no employee of the Company or any of its
subsidiaries shall be liable for any act or action hereunder, whether of
omission or commission, by any other member or employee or by any agent to whom
duties in connection with the administration of the Plan have been delegated or,
except in circumstances involving bad faith, for anything done or omitted to be
done.

ARTICLE VI

AMENDMENT OR TERMINATION OF PLAN

Section 6.01 Termination. The Company may at any time terminate this Plan in
accordance with and as permitted under Code Section 409A. As of the date on
which this Plan is terminated, no additional amounts shall be deferred from any
Participant’s Compensation. The Company shall pay to each such Participant the
balance contained in the Participant’s Participation Account at such time
designated by that Participant in the Forms executed by that Participant;
provided, however, that the Company may accelerate payment of a Participant
Accounts upon Plan termination to the extent permitted and in accordance with
treasury regulation Section 1.409-3(j)(4)(ix).

 

5



--------------------------------------------------------------------------------

Section 6.02 Amendment. The Company may amend the provisions of this Plan at any
time; provided, however, that no amendment shall adversely affect the rights of
Participants or their Beneficiaries with respect to the balances contained in
their Participation Accounts immediately prior to the amendment without the
Participant’s or if applicable for a deceased Participant, the Beneficiary’s
written consent.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Successors. This Plan shall be binding upon the successors of the
Company.

Section 7.02 Choice of Law. This Plan shall be construed and interpreted
pursuant to, and in accordance with, the laws of the State of Delaware.

Section 7.03 No Service Contract. This Plan shall not be construed as affecting
in any manner the rights or obligations of the Company or of any Participant to
continue or to terminate Director status at any time.

Section 7.04 Non-Alienation. No Participant or such Participant’s Beneficiary
shall have any right to anticipate, pledge, alienate, assign, sell or otherwise
transfer (except by will or applicable laws of descent and distribution) any of
such Participant’s rights under this Plan, and any effort to do so shall be null
and void. The benefits payable under this Plan shall be exempt from the claims
of creditors or other claimants and from all orders, decrees, levies and
executions and any other legal process to the fullest extent that may be
permitted by law.

Section 7.05 Disclaimer. None of the Company, its Affiliates or subsidiaries or
any of their employees, officers, members or their agents make any
representations or assurances and assume no responsibility as to the performance
by any parties, solvency, compliance with state and federal securities
regulation or state and federal tax consequences including, without limitation
any excise tax or penalties under Code Section 409A, of this Plan or
participation therein. It shall be the responsibility of the respective
Participants and Beneficiaries to determine such issues or any other pertinent
issues to their own satisfaction.

Section 7.06 Designation of Beneficiaries. Each Participant shall designate in
such Participant’s Beneficiary Designation Form such Participant’s Beneficiary
and such Participant’s contingent Beneficiary to whom death benefits due
hereunder at the date of such Participant’s death shall be paid; provided,
however, that the Beneficiary and contingent Beneficiary designated by a
Participant in the last Beneficiary Designation Form executed by that
Participant shall supersede all other Beneficiary or contingent Beneficiary
designations made by that Participant in any earlier Beneficiary Designation
Form executed by that Participant. If any Participant fails to designate a
Beneficiary or if the designated Beneficiary predeceases any Participant, death
benefits due hereunder at that Participant’s death shall be paid to the deceased
Participant’s contingent Beneficiary or, if none, to the deceased Participant’s
surviving spouse, if any, and if none to the deceased Participant’s estate.

 

6



--------------------------------------------------------------------------------

Section 7.07 Ownership of Common Stock. A Participant shall have no rights as a
stockholder of Common Stock with respect to any shares of Common Stock until the
shares of Common Stock are issued or transferred to the Participant.

Section 7.08 Taxes. All payments hereunder shall be subject to all federal,
state, local and/or foreign taxes and tax requirements. Participant is advised
to consult with his own tax advisor with respect to the tax impact on him under
this Plan.

Section 7.09 Code Section 409A. This Plan and all amounts payable hereunder
shall be interpreted and construed to comply with the requirements under Code
Section 409A including, without limitation, the terms “separation from service”
or other like terms respecting termination of service shall mean of a
“separation from service” within the meaning of treasury regulation
Section 1.409A-1(h) or any successor thereto and a Change in Control shall have
the meaning of a change in control event within the meaning of Code Section 409A
and any other defined term or required provision under Code Section 409A shall
apply to the extent required so that no excise tax or will be imposed in
connection with any amount payable hereunder. It is also intended that, to the
extent that any payment or benefit described hereunder is subject to
Section 409A of the Code, it shall be paid in a manner that will comply with
Section 409A of the Code, including guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto. Notwithstanding
anything in the Plan to the contrary, if a payment made on a “separation from
service” would be subject to the additional tax by reason of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be made prior to
(i) the date that is six months after the Participant’s separation from service
or (ii) the date of death of the Participant, if earlier. In such event, any
payment to which the Participant would have otherwise been entitled to receive
on the Participant’s separation from service shall be held (without interest)
until paid as provided above in a single lump sum. Each payment under the Plan
shall be treated as a “separate payment” for purposes of Section 409A, to the
extent permitted by Section 409A and the applicable Treasury regulations
thereunder.

Section 7.10 Optional Trust. The Administrator, at any time, may authorize the
establishment of a rabbi trust for the benefit of the Participants, the assets
of which are always subject to the claims of general creditors of the Company
and containing such other terms and conditions as the Administrator shall
approve.

 

7



--------------------------------------------------------------------------------

This Plan has been executed on this 12th day of June, 2014.

 

PAR PETROLEUM CORPORATION By:  

/s/ Brice Tarzwell

Name:   Brice Tarzwell, Senior Vice President, Chief Legal Officer and Secretary

 

8